John Bolt plaint. conta William Wilkinson & William Greenough Senio1 or either of them Defend*8 in an action of the case for not paying the Summe of Eighty pounds money due upon the forfiture of a bond according to Attachm*. . . . The Jury . . . found for the plaint, the Forfiture of the Bond Eighty pounds money and costs of Court. This Acción was tryed at the last Court but Judgem* not entred till now the Defend*8 being out of the Colony.
John Bolt personally appearing in the Office 21° Janur0 1679. acknowledged the receipt of Forty five pounds Fifteen Shillings money from mrs Elizabeth Greenough in full Satisfaction of this Judgem*.
Jsa Addington Cler.